DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/6/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Saettel et al. (US 2011/0074860 A1).
Regarding claim 1:
	Saettel et al. disclose a liquid discharge control device comprising:
	an adhesion state detector (image capture device 50) configured to detect an adhesion state of a droplet adhering to a medium being conveyed (paragraph 21), the droplet discharged from a liquid discharge device (from print head T); and
	circuitry (image system analyzer 70 + controller 80) configured to:
		control a discharge operation of the liquid discharge device based on an operation parameter (based on encoder pulse train 170: paragraph 22 & Fig. 6);
		determine a difference between the adhesion state of the droplet and a reference adhesion state of the droplet on the medium being conveyed (paragraph 27); and
		update the operation parameter based on a determination result (paragraphs 27-34 & Fig. 6).
Regarding claim 2:
	Saettel et al. disclose all the limitations of claim 1, and also that the adhesion state detector includes an adhesion position (locations of test marks 130, 145 capture by camera), and the reference adhesion state includes a reference adhesion position (expected locations of test marks 135, 140: paragraph 27 & Fig. 4),
	wherein the adhesion state detector is configured to detect the adhesion position of the droplet on the medium (paragraphs 26-27), and
	wherein the circuitry is configured to calculate a difference between the adhesion position (paragraph 27) and the reference adhesion position of the droplet and update the operation parameter to correct the difference (paragraphs 28-34).
Regarding claim 3:
	Saettel et al. disclose all the limitations of claim 2, and also that the circuitry is configured to change the operation parameter related to a timing of the discharge operation to reduce the difference (“by advancing or delaying the pulses in the pulse train”: paragraph 30 & Fig. 6).
Regarding claim 4:
	Saettel et al. disclose all the limitations of claim 3, and also that the circuitry is configured to:
	update the operation parameter to advance the timing of the discharge operation when the adhesion position deviates to an upstream side in a conveyance direction of the medium with respect to the reference adhesion position (paragraphs 30-32 & Fig. 1); and
	update the operation parameter to delay the timing of the discharge operation when the adhesion position deviates to a downstream side in the conveyance direction of the medium with respect to the reference adhesion position (paragraphs 30-32 & Fig. 1).
Regarding claim 5:
	Saettel et al. disclose all the limitations of claim 1, and also that the adhesion state detector includes:
	a flash irradiation device (strobe light 110) configured to irradiate a droplet adhesion surface of the medium being conveyed with a flash having a certain time width (paragraphs 20, 25 & Figs. 2-3); and
	an imaging device (camera 100) configured to capture an image of the droplet on the droplet adhesion surface within a predetermined time from the flash (paragraphs 20, 25).
Regarding claim 7:
	Saettel et al. disclose all the limitations of claim 1, and also that the liquid discharge control device is comprised in a liquid discharge apparatus (Fig. 1) that further comprises:
	a medium conveyance device (at least drive roller 60) configured to convey a medium (paragraph 20 & Fig. 1); and
	a liquid discharge device (printhead T) configured to discharge a droplet to the medium (paragraph 20 & Fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saettel et al. (US 2011/0074860 A1) in view of Kametani et al. (US 2005/0030416 A1).
Regarding claim 6:
	Saettel et al. disclose all the limitations of claim 5, and also that the flash irradiation device is configured to emit multiple flashes within the predetermined time (“for producing short bright flashes of light”: paragraph 20),
	wherien the circuitry is configured to determine a conveyance speed of the medium based on images of the droplet (determines a corrected encoder pulse train 180, which corresponds to a corrected conveyance speed: paragraphs 22-23, 33-34 & Fig. 6).
Saettel et al. do not expressly disclose that the imaging device is configured to capture a plurality of images within the predetermined time at a time of the multiple flashes.	
However, Kametani et al. disclose an image capturing system that permits increased flash effective luminance and increased LED life (paragraph 10) by providing a flash irradiation device (LEDs 8-10) configured to emit multiple flashes within the predetermined time (e.g. 10msec: Figs. 5-6),
wherein an imaging device (“image capturing element(s)”: paragraphs 60, 75) is configured to capture a plurality of images within the predetermined time at a time of the multiple flashes (Figs. 5-6).
Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to employ Kametani et al.’s image capture, so as to at least increase the flash effective luminance.

Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455. The examiner can normally be reached Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/Primary Examiner, Art Unit 2853